Citation Nr: 0622941	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  03-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This appeal arises from a December 2002 rating decision of 
the Waco, Texas Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

3.  The veteran has not been diagnosed with any disorder that 
is recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

4.  There is no competent medical evidence linking the 
veteran's COPD with his exposure to herbicide agents used in 
Vietnam.

5.  The veteran's COPD was first manifest many years after 
service and is unrelated to disease or injury in service.


CONCLUSION OF LAW

The veteran's COPD claimed as due to exposure to herbicides 
was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the January 1970 
separation examination are silent regarding the presence of 
COPD.

On the veteran's July 2002 service connection claim, he 
alleged that he developed COPD in approximately 1998.

A May 2002 private medical statement indicates that the 
veteran suffered from COPD that was aggravated by his 
smoking.

A June 2002 statement from John Hunt, M.D, indicates that the 
veteran suffered from COPD that had worsened.  

An October 2002 VA examination report shows that the veteran 
reported having been diagnosed with COPD due to smoking one 
year before.  The diagnosis was COPD.

An August 2003 statement from Dr. Hunt indicates that he had 
been treating the veteran for over one year for COPD.  It was 
noted that the veteran had a history of smoking one plus 
packs of cigarettes a day for 30 years.  It was opined that 
it was impossible to determine the exact cause of COPD.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
herbicides which resulted in the development of COPD, the 
Board observes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure. "  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

The veteran's service personnel records show that he served 
in Vietnam from July 1968 to July 1969 during the Vietnam 
era.  Therefore, he is entitled to a presumption of exposure 
to herbicide agents.  

Although the medical record demonstrates that the veteran 
suffers from COPD, this is not a condition enumerated as a 
presumptive disability under 38 C.F.R. § 3.309.  Accordingly, 
under the law, the veteran is not entitled to a presumption 
that his COPD is etiologically related to exposure to 
herbicide agents used in Vietnam.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board will address whether 
service connection may be awarded for COPD on a direct 
incurrence basis.

The service and the initial post service medical records are 
silent regarding the presence of COPD.  The medical record 
first demonstrates the presence of COPD in the early 2000s, 
more than 30 years after separation from service.  

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current COPD and service.  The Board has the duty to assess 
the credibility and weight to be given the evidence.  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).  

Upon review of the medical record, the Board finds that there 
is no competent medical evidence to establish a nexus between 
COPD, manifest years after service, with disease or injury 
during service.  The only nexus opinion was provided by Dr. 
Hunt, the veteran's treating private physician.  In an August 
2003 opinion, he concluded that it was impossible to 
determine an exact cause of COPD, but the physician noted 
that the veteran was a long time smoker.  Other medical 
records from the early 2000s consistency note that the 
veteran was a chronic smoker when referencing his COPD.  In 
short, there is no medical evidence or medical opinion that 
would serve to connect COPD with service to include exposure 
to herbicides.

Moreover, the issue of whether COPD was manifest in service 
or resulted from exposure to herbicides, is solely within the 
province of health care professionals.  In other words, a 
medical diagnosis or a medical nexus opinion regarding the 
etiology of this disorder must come from a health care 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  It is therefore clear that the veteran's statements 
in this case do not rise to the level of competent medical 
evidence.  

In sum, the service and post service medical evidence shows 
that the veteran was first diagnosed with COPD many years 
after service and that this disability is unrelated to 
disease, injury, or herbicide exposure during service.  The 
Board therefore concludes that the preponderance of the 
evidence is against the veteran's appeal.  Accordingly, the 
claim of entitlement to service connection for COPD must be 
denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in August 2002 prior to the initial unfavorable AOJ 
decision in December 2002.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in August 2002 as well as the 
statement of the case in June 2003 and a supplemental 
statement of the case in September 2003, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  This notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. 

The Board finds that no prejudice will result to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claim for service connection, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's service medical and 
personnel records have been obtained and all post service VA 
and private treatment records have been obtained.  The 
veteran requested a Travel Board hearing on his substantive 
appeal, but this request was subsequently canceled in April 
2006.  Accordingly, the Board finds that the evidentiary 
development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the Board finds that the 
evidence currently of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran a VA examination.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease claimed as due to exposure to herbicides is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


